Mu. Chiee Justice PIernández
delivered the opinion of' the court.
The fiscal of the District Court of Aguadilla filed an information in said court on June 10 of the current year, against Benito Crespo for a crime against the public health consisting in the malicious sale of adulterated milk; and th$ *629trial having been held, the said Crespo was found guilty of said crime and on the 16th of said month of Jnne, was sentenced to imprisonment for six months, and to pay a fine of $100 and the costs.
The defendant took an appeal from this judgment; but the transcript of the record does not contain any bill of exceptions nor statement of facts, nor has the appellant filed any brief or made any oral argument in support of the appeal.
Upon making an examination of the information in relation with the sentence, we do not find that any error whatsoever has been committed in this canse.
Therefore, we believe that the judgment appealed from should be affirmed.

Affirmed.

Justices Figueras, MacLeary, Wolf and del Toro concurred.